Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This action is in response to the amendment and remarks filed on 24 March 2022.
Claims 1-21 are presently pending for examination.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/25/2022, 05/04/2022 and 05/28/2020 have being considered by the examiner.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on same set of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Phelan et al., U. S. Patent Publication No. 2015/0347450 in view of Soundararajan et al., U. S. Patent Publication No. 2013/0132967 and further in view of St. Pierre et al, U. S. Patent Publication No. 2004/0019678.
Regarding claim 1, Phelan discloses a method performed by one or more computers (see Phelan, ¶ [0019] and [0020]; plurality of computer nodes are taught), the method comprising: receiving, by the one or more computers and using the data connector module, (i) a first request from the application server, wherein the first request is a first application or service (see Phelan, ¶ [0018] and [0021], request is received), and (ii) data identifying a second application or service, wherein the second application or service is different from the first application or service (see Phelan, ¶ [0018] and [0023]; the received request is identified); in response to receiving the first request: generating, by the one or more computers, a plurality of second requests (see Phelan, ¶ [0019] and [0022]); and distributing, by the one or more computers, the second requests to processing nodes to generate results for the second requests; and providing, by the one or more computers, result data derived from the results for the second requests to the second application or service.
Although Phelan discloses the invention substantially as claimed, it does not explicitly disclose providing, by the one or more computers, a data connector module configured to provide an application server with access to a data set of unstructured data; and distributing, by the one or more computers, the second requests to processing nodes to generate results for the second requests; and providing, by the one or more computers, result data derived from the results for the second requests to the second application or service.
Soundararajan teaches providing, by the one or more computers, a data connector module configured to provide an application server with access to a data set of unstructured data; and distributing, by the one or more computers, the second requests to processing nodes to generate results for the second requests and providing, by the one or more computers, result data derived from the results for the second requests to the second application or service (see Soundararajan, ¶ [0011], [0048] and [0067]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Soundararajan with that of Phelan in order to efficiently provide the result of the requested data to the clients.
Although Phelan-Soundararajan discloses the invention substantially as claimed, they do not explicitly disclose a second application or service that receives the results generated in response to the first request wherein request is initiated by first application or service. 
St. Pierre teaches a second application or service that receives the results generated in response to the first request wherein request is initiated by first application or service (see St. Pierre, ¶ [0005], [00130] and [0017]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate that teachings of St. Pierre with that of Phelan-Soundararajan in order to efficiently process inter-dependent request so as to achieve high throughput.

Regarding claim 2, Phelan-Soundararajan-St. Pierre teaches wherein providing the result data derived from the results for the second requests to the second application or service comprises bypassing the first application or service such that the result data is provided to the second application or service without being provided to the first application or service (see Soundararajan, ¶ [0011] and [0067]). Same motivation utilized in claim 1 applies equally as well to claim 2.

Regarding claim 3, Phelan-Soundararajan-St. Pierre teaches wherein the first application or service and the second application or service are provided by different servers (see Soundararajan, ¶ [0032] and [0036]). Same motivation utilized in claim 1 applies equally as well to claim 3.

Regarding claim 4, Phelan-Soundararajan-St. Pierre teaches wherein the one or more computers have a first processing node assigned as a gateway node, wherein generating and distributing the second requests is performed by the gateway node; and wherein the processing nodes are worker nodes configured to perform data retrieval and/or analysis operations indicated by the respective second requests (see Phelan, ¶ [0018] and [0022]).

Regarding claim 5, Phelan-Soundararajan-St. Pierre teaches wherein providing the result data comprises providing, by the processing nodes, the results for the respective second requests in parallel to the second application or service without aggregation of the results for the second requests by the one or more computers (see Soundararajan, ¶ [0011] and [0048]). Same motivation utilized in claim 1 applies equally as well to claim 5.

Regarding claim 6, Phelan-Soundararajan-St. Pierre teaches wherein the first request is a query, wherein the results for the second requests comprise results obtained by the respective processing nodes based on different partitions of a distributed file system (see Soundararajan, ¶ [0011] and [0067]). Same motivation utilized in claim 1 applies equally as well to claim 6.

Regarding claim 7, Phelan-Soundararajan-St. Pierre teaches comprising: providing, by the one or more computers, multiple instances of a distributed file system, each of the instances providing access to a same data set of unstructured data; allocating, by the one or more computers, multiple processing nodes to perform a data processing task, wherein at least some of the multiple processing nodes are assigned to use different instances of the distributed file system; identifying, by the one or more computers, portions of the data set involved in different operations of the data processing task; and assigning, by the one or more computers, operations of the data processing task to be performed by different nodes of the multiple processing nodes based on (i) the assignment of the processing nodes to the respective instances of the distributed file system and (ii) identified portions of the data set used in previous operations performed by the respective processing nodes (see Phelan, ¶ [0024], [0043] and Soundararajan, ¶ [0048]).

Regarding claim 8, Phelan-Soundararajan-St. Pierre teaches wherein assigning the operations of the data processing task comprises assigning the operations among the multiple processing nodes to process operations that involve shared portions of the data set with processing nodes assigned to the same instance of the distributed file system (see Phelan, ¶ [0032] and Soundararajan, ¶ [0048]).

Regarding claim 9, Phelan-Soundararajan-St. Pierre teaches wherein assigning the operations comprises: identifying groups of the operations that involve a same portion of the data set; and assigning the groups of operations to be processed by (i) the same node or to (ii) multiple nodes that each use a same instance of the distributed file system (see Phelan, ¶ [0043] and Soundararajan, ¶ [0043]).

Regarding claim 10, Phelan-Soundararajan-St. Pierre teaches comprising generating tracking data indicating which instances of the distributed file system are used to provide portions of the data set used by the processing nodes as the processing nodes perform first operations of the data processing task; wherein assigning the operations comprises, assigning each of one or more second operations involving a particular portion of the data set to be performed by a processing node, from among the multiple processing nodes, that is selected based on the tracking data indicating that the processing node is assigned to a same instance of the distributed file system that was previously used to provide the particular portion of the data set for completing the first operations (see Soundararajan, ¶ [0048] and [0052]). Same motivation utilized in claim 1 applies equally as well to claim 10.

Regarding claim 11, Phelan-Soundararajan-St. Pierre teaches wherein the multiple instances of the distributed file system comprises at least three independent instances of the distributed file system (see Soundararajan, ¶ [0036]).

Regarding claim 12, Phelan-Soundararajan-St. Pierre teaches wherein the distributed file system is a Hadoop Distributed File System or a Bigtable (see Soundararajan, ¶ [0026]).

Regarding claim 13, Phelan-Soundararajan-St. Pierre teaches wherein assigning the operations comprises assigning, for each individual operation of multiple operations, to one of the processing nodes determined to currently store data used in the individual operation (see Soundararajan, ¶ [0040]).

Regarding claim 14, Phelan-Soundararajan-St. Pierre teaches wherein the data connector module is configured to provide the application server direct access to a distributed file system storing the unstructured data set without an ODBC driver and without a JDBC driver (see Phelan, ¶ [0033]- [0034]).

Regarding claim 15, Phelan-Soundararajan-St. Pierre teaches wherein the data connector module is configured to operate on the unstructured data set without first importing the data into a data warehouse and without converting the unstructured data set into a structured format (see Phelan, ¶ [0019], [0032] and Soundararajan, ¶ [0010]).

Regarding claim 16, Phelan discloses a system comprising: one or more computers (see Phelan, ¶ [0019] and [0020]; plurality of computer nodes are taught); and one or more computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising: receiving, by the one or more computers and using the data connector module, (i) a first request from the application server, wherein the first request is a first application or service (see Phelan, ¶ [0018] and [0021], request is received), and (ii) data identifying a second application or service, wherein the second application or service is different from the first application or service (see Phelan, ¶ [0018] and [0023]; the received request is identified); in response to receiving the first request: generating, by the one or more computers, a plurality of second requests (see Phelan, ¶ [0019] and [0022]).
Although Phelan discloses the invention substantially as claimed, it does not explicitly discloses providing, by the one or more computers, a data connector module configured to provide an application server with access to a data set of unstructured data; and distributing, by the one or more computers, the second requests to processing nodes to generate results for the second requests; and providing, by the one or more computers, result data derived from the results for the second requests to the second application or service.
Soundararajan teaches providing, by the one or more computers, a data connector module configured to provide an application server with access to a data set of unstructured data; and distributing, by the one or more computers, the second requests to processing nodes to generate results for the second requests and providing, by the one or more computers, result data derived from the results for the second requests to the second application or service (see Soundararajan, ¶ [0011], [0048] and [0067]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Soundararajan with that of Phelan in order to efficiently provide the result of the requested data to the clients.
Although Phelan-Soundararajan discloses the invention substantially as claimed, they do not explicitly disclose a second application or service that receives the results generated in response to the first request wherein request is initiated by first application or service. 
St. Pierre teaches a second application or service that receives the results generated in response to the first request wherein request is initiated by first application or service (see St. Pierre, ¶ [0005], [00130] and [0017]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate that teachings of St. Pierre with that of Phelan-Soundararajan in order to efficiently process inter-dependent request so as to achieve high throughput.

Regarding claim 17, Phelan-Soundararajan-St. Pierre teaches wherein providing the result data derived from the results for the second requests to the second application or service comprises bypassing the first application or service such that the result data is provided to the second application or service without being provided to the first application or service (see Soundararajan, ¶ [0011] and [0067]). Same motivation utilized in claim 16 applies equally as well to claim 17.

Regarding claim 18, Phelan-Soundararajan teaches wherein the first application or service and the second application or service are provided by different servers (see Soundararajan, ¶ [0032] and [0036]). Same motivation utilized in claim 16 applies equally as well to claim 18.

Regarding claim 19, Phelan-Soundararajan-St. Pierre teaches wherein the one or more computers have a first processing node assigned as a gateway node, wherein generating and distributing the second requests is performed by the gateway node; and wherein the processing nodes are worker nodes configured to perform data retrieval and/or analysis operations indicated by the respective second requests (see Phelan, ¶ [0018] and [0022]).

Regarding claim 20, Phelan discloses One or more non-transitory computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising: receiving, by the one or more computers and using the data connector module, (i) a first request from the application server, wherein the first request is associated with a first application or service, and (ii) data identifying a second application or service, wherein the second application or service is different from the first application or service; in response to receiving the first request: generating, by the one or more computers, a plurality of second requests.
Although Phelan discloses the invention substantially as claimed, it does not explicitly discloses providing, by the one or more computers, a data connector module configured to provide an application server with access to a data set of unstructured data; and distributing, by the one or more computers, the second requests to processing nodes to generate results for the second requests; and providing, by the one or more computers, result data derived from the results for the second requests to the second application or service.
Soundararajan teaches providing, by the one or more computers, a data connector module configured to provide an application server with access to a data set of unstructured data; and distributing, by the one or more computers, the second requests to processing nodes to generate results for the second requests and providing, by the one or more computers, result data derived from the results for the second requests to the second application or service (see Soundararajan, ¶ [0011], [0048] and [0067]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings of Soundararajan with that of Phelan in order to efficiently provide the result of the requested data to the clients.
Although Phelan-Soundararajan discloses the invention substantially as claimed, they do not explicitly disclose a second application or service that receives the results generated in response to the first request wherein request is initiated by first application or service. 
St. Pierre teaches a second application or service that receives the results generated in response to the first request wherein request is initiated by first application or service (see St. Pierre, ¶ [0005], [00130] and [0017]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate that teachings of St. Pierre with that of Phelan-Soundararajan in order to efficiently process inter-dependent request so as to achieve high throughput.

Regarding claim 21, Phelan-Soundararajan-St. Pierre teaches wherein providing the result data derived from the results for the second requests comprising multiple concurrent data streams of result data from the processing nodes to the second application or service (see St. Pierre, ¶ [0013] and [0017]- [0018]). Same motivation utilized for claim 1 applies equally as well to claim 21.

Prior Art of Record
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132. The examiner can normally be reached Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444